Citation Nr: 0216403	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  01-02 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a facial skin 
disorder. 

2.  Entitlement to service connection for residuals of a 
right leg injury.

3.  Entitlement to service connection for residuals of a back 
disorder.

4.  Entitlement to service connection for residuals of a rib 
cage disorder.

(The following issue will be the subject of a later decision:  
entitlement to an initial evaluation in excess of 20 percent 
for a seizure disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from October 1978 to February 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The Board is undertaking additional development on the issues 
of entitlement to an initial evaluation in excess of 20 
percent for a seizure disorder, as listed on the title page 
of this decision, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

There is no medical evidence showing that the appellant has a 
facial skin disorder, residuals of a right leg injury, 
residuals of a back disorder, or residuals of a rib cage 
disorder.



CONCLUSION OF LAW

In the absence of the showing of a current disability, there 
is no basis for entitlement to service connection for a 
facial skin disorder, residuals of a right leg injury, 
residuals of a back disorder, or residuals of a rib cage 
disorder. 38 U.S.C.A. §§ 1110, 5103, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. § 3.310 (2001); 66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. § (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending  38 U.S.C. § 5107, was intended to have 
retroactive effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the information 
necessary to substantiate his claim, by means of the 
discussions in the January 2001 statement of the case and a 
letter sent to the veteran in April 2001, which specifically 
addressed the contents of the VCAA in the context of the 
veteran's claims.  The RO explained its decision with respect 
to each issue, and invited the veteran to identify records 
that could be obtained to support his claims.  Under these 
circumstances, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  In the letter dated in April 2001, the 
RO asked the veteran to identify records relevant to his 
claim.  The April 2001 letter explicitly set out the various 
provisions of the VCAA, including what records VA would 
obtain, and what was the responsibility of the veteran.

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, the RO obtained the records of the veteran's treatment 
at VA, which were the only records the veteran identified as 
relevant to his claim.  The veteran was also examined for VA 
purposes in connection with this claim, and pertinent medical 
opinions were obtained addressing the specific question at 
issue in this appeal.  There appears to be no other 
development left to accomplish, and under the foregoing 
circumstances, the Board considers the requirements of the 
VCAA to have been met.

II.  Service connection

Applicable criteria provide that service connection may be 
granted for disability resulting from disease or injury which 
was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

One of the basic tenets of a claim for service connection is 
competent evidence of the claimed disability.  A condition 
such as hearing loss would have to be shown by medical 
diagnosis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  By "disability" is meant "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations." 38 C.F.R. § 4.1; 
see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 
2002) [Citing with approval VA's definition of "disability" 
in 38 C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. 
§ 3.306(b)]; see also Leopoldo v. Brown, 4 Vet. App. 216, 219 
(1993) (A "disability" is a disease, injury, or other 
physical or mental defect.").

Here, the veteran has not identified any source from which 
records could be obtained showing a diagnosis of a skin rash, 
residuals of a right leg injury, residuals of a back 
disorder, or residuals of a rib cage disorder.  38 C.F.R. 
§ 3.303.  Although the veteran's service medical records 
reveal that he was treated on various occasions for 
generalized complaints of back pain and a facial rash, no 
chronic disability was shown.  Furthermore, according to an 
August 1999 examination report prepared for VA, the examiner 
found no pathology regarding the veteran's claimed disorders 
based on physical examination and x-ray studies.  The x-rays 
were negative for evidence of a fractured right leg, no rash 
was present on the face, and there was no pathology of the 
back and rib cage. 

Despite the veteran's complaints of a skin rash, residuals of 
a right leg fracture, residuals of a back disorder, and 
residuals of a rib cage disorder, they do not constitute 
competent medical evidence, inasmuch as he is a lay 
individual without medical training or expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 292, 294-5 (1991).  The 
information and evidence of record in this case fails to show 
that the veteran has the disabilities for which service 
connection is sought.  In the absence of medical evidence 
reflecting the current presence of the claimed disability, 
the appeal in this regard is denied.


ORDER

Service connection for a facial skin disorder, residuals of a 
right leg injury, residuals of a back disorder, or residuals 
of a rib cage disorder is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

